DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “path 700’ formed between the piston 400 and piston tube 500, as claimed on line 11 of claim 1, the “gap”, as claimed on line 4 of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 it is unclear how the path 700 is formed between the piston 400 and piston tube 500
Claim 3 it is unclear where the ‘gap’ is shown in the drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1- 3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai U.S. 2017/0305494 in view of Schroeder 7,891,645
Regarding claims 1-3,10 Tsai shows applicant’s prior shock absorbing arrangement with which they are familiar as readily apparent from the drawings including:
A shock absorbing system for a bicycle front fork, comprising:
an outer tube 30; an inner tube 47 and having a piston 46 located therein, an lower end of
the inner tube movably inserted into a top end of the outer tube, a piston tube 42 having a lower end thereof fixed to the outer tube, a top end of the piston tube extending through the lower end of the inner tube and connected to the piston, a first chamber 471 formed in the inner tube and formed between the piston and a top end of the inner tube, a second chamber 472 formed in the inner tube and formed between the piston and the lower end of the inner tube, a path (as best understood) 4611+ formed between the piston and the piston tube, the piston moving along the inner tube when the outer tube moves relative to the inner tube, and a manual valve 461,4621 located in the piston tube and including a rod 43 and  a movable part 4621, the rod 43 including an extension section 416 extending from a lower end thereof, the extension section protruding beyond a lower end of the outer tube, when the extension section is pushed downward, the rod moved upward to switch the path from a sealed status to an opened status so as to communicate the first chamber with the second chamber.
Lacking in Tsai is a specific showing of a reverse arrangement of the shock absorber so that the manual valve assembly is actuated from the bottom i.e. a reverse installation where extension section 416 is pushed upward.
	The reference to Schroeder shows in figures 7,8 that such reverse installations are notoriously well known in the art.
	One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used the front bicycle fork in Tsai in a reverse installation application, as taught by the Schroeder fig 8, simply to adapt the device to different bicycle installations.
	Regarding claim 2 note the end part at 414.
	Regarding claim 3 note the flange in the area of 4621.
	Regarding clam 10 note the cap at 412.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai/Schroeder as applied to claim 1 above, and further in view of the prior art of figures 16,17 of applicant’s figures.
Regarding claim 9 Tsai lacks specifically showing an input valve connected to the inner tube.
However the prior art of figures 16,17 appears to show this at the top end of the tube 301.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have mounted an input valve, as claimed, in Tsai, simply to provide one well known means in the art of filling the fork with air/gas.
Allowable Subject Matter
Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/6/22